Citation Nr: 1131082	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1976.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  The file was subsequently transferred to the RO in Baltimore, Maryland.

The underlying issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied service connection for PTSD.

2.  The additional evidence received since the time of the final November 1997 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.32, 20.302(b) (2010).

2.  New and material evidence has been received since November 1997, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits, VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition as to the only issue being finally decided at this time, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished. 

Analysis 

The Veteran's claim for PTSD was previously denied on the merits in a November 1997 RO rating decision. The RO based its denial on a determination that there was no confirmed diagnosis of PTSD in the record.  Additionally, there was no evidence to validate any of the Veteran's claimed stressors.

The Veteran did not submit a notice of disagreement with the November 1997 rating decision for PTSD within the time period allotted for appeal.  Thus, that decision became final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In June 2005, the Veteran again submitted a claim for PTSD.  The record still does not demonstrate a confirmed diagnosis of PTSD, though VA records reflect some treatment for such.  In any event, the record shows diagnoses of major depressive disorder, panic disorder, and anxiety disorder.  In this regard, the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) has held that a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder.  Thus, the Board will consider the June 2005 claim to be one to reopen a claim for service connection for an acquired psychiatric disorder.

In general, a final decision may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Code of Federal Regulations defines "new" evidence as evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The evidence associated with the claims file following the November 1997 rating decision includes the Veteran's statements, accompanying his June 2005 claim, that he has had trouble in his personal and family interactions, feeling disowned and out of place.  He also stated in VA treatment records that he has had a history of anxiety and depression dating back to his experiences during basic training.  This evidence is new evidence because it was not before the adjudicator in November 1997, and it is not duplicative of other evidence in the record at that time.

The Code of Federal Regulations defines "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence discussed above from VA medical records and written statements indicate the presence of a current disorder and address continuity of symptomatology from the time of the Veteran's service.  This information is material to the issues of whether the Veteran has a current acquired psychiatric disorder, and whether such a disorder is due to the Veteran's service.  

The Board accordingly finds that new and material evidence has been received to reopen the claim.  Based on the foregoing, the requirements to reopen the Veteran's claims have been met. To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for an acquired psychiatric disorder is granted.


REMAND

The Board's decision above reopens the claim of service connection for PTSD.  As with initial claims, when a claim has been reopened, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.    38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran indicated in his June 2005 claim that he was receiving social security disability.  Currently, the claims file does not contain any SSA records, and there is no indication that any attempt was made to procure them.  To the extent that these records may address his claimed disabilities, VA must locate them, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records, and associate them with the claims folder.  38 C.F.R. § 3.159(c)(2).

Additionally, as noted above, a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder.  Clemons, 23 Vet. App. 1 (2009).  As such, the Board must consider whether the Veteran has any current psychiatric disorder that may be related to his military service.  

As discussed above, the Veteran has been diagnosed on difference occasions with major depressive disorder, panic disorder and a mood disorder.  The Veteran has noted that he has had symptoms of anxiety, depression, difficulties in personal interactions, and difficulties with adjustment to both military and civilian life since the time of his service.  Thus, the record shows evidence indicative of an acquired psychiatric disorder, and an indication by the Veteran that symptoms potentially associated with such disorder have existed from the time of the Veteran's service.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to contact SSA in order to obtain copies of records pertinent to the Veteran's claim for SSA benefits. If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

2. Obtain any additional treatment records from the VA Maryland Health Care System from January 2007 onward.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, including but not limited to PTSD, mood disorder, panic disorder, and depression.  The claims folder should be made available to the examiner for review.  The examiner should identify all current diagnoses, and for each one, opine whether it is at least as likely as not related to the Veteran's symptoms that have continued from the time of the Veteran's service.  If PTSD is diagnosed, the examiner should specifically identify the stressor upon which such diagnosis is predicated.

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

4. Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


